 92DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 2, InternationalBrotherhood of ElectricalWorkers,AFL-CIOandClarence McAlister andThe Welsbach Corporation and Local 513,Interna-tionalUnion of Operating Engineers,AFL-CIO.Case 14-CD-500May 30, 1975DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHYAND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Clarence McAlister, an individu-al,on December 20, 1974, alleging that Local 2,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, violated Section 8(b)(4)(D) of the Act bythreatening officers and employees of the WelsbachCorporation in order to force or require the corpora-tion to assign work to members of Local 2 ratherthan to Clarence McAlister. A hearing was held onJanuary 14, 1975, before Hearing Officer James R.Neely, Jr. All parties appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing upon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer are free fromprejudicial error and are hereby affirmed. Local 513,Charging Party ClarenceMcAlister, and Local 2filed briefs which have been duly considered. OnFebruary 7, 1975, Local 513 and Charging PartyMcAlister filed a motion to reopen the record or, inthe alternative, for submission of evidence.' There-after, Local 2 filed a brief in opposition.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE COMPANYWelsbach is a Delaware corporation engaged in theconstruction of traffic signals and street lighting inthe State of Missouri and at various sites locatedthroughout the United States.Welsbach annuallypurchases supplies and materials valued in excess of$50,000 directly from locations outside the State of1 In their motion, Charging Party and Local 513 aver that subsequent tothe hearing in this case the Employer assigned the work of operating theself-propelled concrete saw at a different worksite to Charging Party, andthat at the time the assignment was made Charging Party's supervisor toldhim that the Company was making the assignment to him in conformancewith a 1958 award.Missouri.We find that Welsbach is engaged incommerce within the meaning of the Act and it willeffectuate the policies of the Act to assert jurisdictionherein.H. THE LABOR ORGANIZATIONS INVOLVEDItwas stipulated and we find that Local 2,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, and Local 513, International Union ofOperating Engineers, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeIn 1971 Welsbach was a member of the St. Louischapter of the Associated General Contractors. TheAGC has a collective-bargaining agreement with theOperating Engineers and, although Welsbach with-drew from AGC, it has remained a party to thatagreement.Welsbach is now engaged solely in theinstallation and repair of traffic signals and streetlights and is a member of the National ElectricalContractorsAssociation.NECA has a bargainingagreementwith IBEW. Welsbach employs nineIBEW members and one operating engineer, Charg-ing Party Clarence McAlister.On July 22, 1974, the Company was installingtraffic signals at Bellefontaine and Chambers RoadsinSt.LouisCounty.ThatmorningWelsbachSupervisor Gary Jones was announcing work assign-ments when employee Larry Jahner, an IBEWmember, asked who was going to cut road racewaysfor the installation of detector loops at the worksite.Jones replied that McAlister, who was already at theworksite cutting channels, had the assignment. WhenJahner protested that this work belonged to theIBEW, Jones told Jahner to call his union hall.Jahner did so and Jones then spoke with Local 2BusinessManager Robert Missey who also claimedthe work for IBEW. Jones explained to Missey thatWelsbach had only 2 hours of work left at the siteand Missey agreed that he would not object to theCompany finishing the job with McAlister if the menwould agree. Missey also told Jones that he could notorder the men to work but he would not object ifthey decided to work. Jones volunteered to pay oneIBEW member the higher rate of pay of an operatorfor 2 hours. Jahner then went out to work and the jobwas completed.We hereby deny the motion (1) because there is no indication that thework assignment averred to therein involved the same work in dispute inthis proceeding, and (2) even assuming,arguendo,that it involved the samework, it would not materially alter our decision and, consequently, does notwarrant the resulting delay of our determination in this proceeding.218 NLRB No. 3 LOCAL 2, ELECTRICALWORKERS93Thereafter,Welsbach's district manager, KennethSipe,aftercallingWelsbach's home office andmaking inquiries of local contractors, concluded thatitwas both local and national practice for NECAmembers to assign the work in question to IBEWmembers. On the basis of this information, SipecalledOperating Engineers Local 513's president,John Murphy, in early August and informed himthatWelsbach intended to assign the work to theIBEW.Murphy indicated he would abide bywhatever assignment the Company made.In October the Company had a job at Dorsett andMcKelvey Roads which involved cutting channelsfor detector loops. A few days before the job wasscheduled to begin, Jones called Local 2's assistantbusiness manager, Monte Haddox, to tell him thatthe Company had assigned the work to the IBEW.During this conversation, Haddox allegedly toldJones that if the channels were cut by someone otherthan an IBEW operator IBEW members would notinstall the wires.On October 29, when the work was scheduled tobegin, Jones went to the worksite. John Nova, anassistant business manager for Local 513, OperatingEngineers, was also at the site. Jones informed Novathat the IBEW would not install wires unless anIBEW operator cut the raceways and that theCompany had decided to assign the work to theIBEW. Nova claimed jurisdiction over the work andasked Jones if the Company would stop work toallow the two Unions to settle the issue. Jonesagreed, but thereafter the Unions were unable toresolve thematter and on November 5, 1974,Welsbach made a written assignment of the work tothe IBEW.B.TheWork in DisputeThe work in dispute is the operation of a self-propelled saw used to cut road surface raceways forthe installation of detector loops for electric trafficsignals at Dorsett and McKelvey Roads, St. LouisCounty, Missouri. Such loops consist of a wire whichdetects the presence of vehicles at the signals.C.The Contentions of the PartiesThe Charging Party and Local 513, OperatingEngineers, contend that until October 29, 1974,Welsbach had assigned all work with the self-propelled saw to a member of the OperatingEngineers. The Charging Party and Local 513 furthercontend thatWelsbach changed this assignmentbecause of the action taken by IBEW members onJuly 22, 1974, and because of statements made byIBEW Representative Haddox to Jones that electri-cians would not lay wire in raceways that were notcut by IBEW men. Finally, the Operating Engineersasserts that not only the past practice of thisCompany but also area practice and factors such asefficiency and competency favor assignment of thiswork to members of the Operating Engineers.The IBEW moved to quash the 10(k) notice ofhearing on the grounds that there is no reasonablecause to believe that Section 8(b)(4)(D) has beenviolated because the Company made a voluntaryassignment of the work to the IBEW prior to itscommencement. In the alternative, if the - Boarddetermines there is a dispute under Section 10(k), theIBEW contends that area practice, efficiency, andeconomy of operation, as well as the Company'sassignment and preference, favor awarding the workto employees represented by the IBEW.D.Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated, and thatthere is no agreed-upon method, which is binding onallparties,for the voluntary adjustment of thedispute.As to the latter aspect of this case, the partiesstipulated that there was no agreed-upon method forresolving the dispute. In this regard, the record showsthat Local 2 is an outside local of the InternationalUnion, and that outside locals of the IBEW are notmembers of the AFL-CIO Building Trades Counciland do not consider themselves bound by DisputesBoard decisions.With respect to the issue of whether reasonablecause exists to believe that Section 8(b)(4)(D) hasbeen violated, as noted above, Jones, the Company'ssupervisor, testified at the hearing in this case that,during a conversation he had with Haddox, thebusiness agent of Local 2, a few days before workwas scheduled to commence at the Dorsett andMcKelvey Roads jobsite, Haddox told him that theemployees he represented would not install wires inchannels which were cut ' by "unauthorized person-nel" or "scab labor." Haddox denied making anythreatening statements to Jones.Local 2 contends that even if Haddox made thestatement attributed to him by Jones the decision toassign the work to IBEW members had already beenmade. In this regard, Local 2 contends that it issignificant that theCompany did not file an8(b)(4)(D) charge growing out of the work assign-ment but rather the charge was filed by McAlisterbased on what Local 2 characterizes as "purehearsay." We disagree. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn determining whether the dispute is properlybefore us and that we have jurisdiction under 10(k)of the Act, we need not resolve the conflict intestimony or determine whether Local 2 actuallymade the threat it is alleged to have made. We needonly find that there is "reasonable cause to believethat Section 8(b)(4)(D) has been violated."Consequently, we find the record evidence suffi-cient to establish "reasonable cause" to so believe.2Contrary to the contention of Local 2, we find nosignificance in the fact that the alleged threat wasconditioned upon the Company's assigning the workto other employees, and that the Company hadalready decided to assign the disputed work to theemployeesLocal 2 represents .3 Section 8(b)(4)prohibits all threats to take action in support of 'theobjects specifically set forth therein, regardless of theimminenceof the action threatened or whether theaction threatened is conditioned upon some otherevent occurring first .4 As we find reasonable cause tobelieve that such a threat was made in this case, wefind the matter is' properly before the Board fordetermination under Section 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board to makean affirmative award of thedisputed work aftergiving due consideration to all relevantfactors. Thefollowing factors are relevant in determining thedispute before us.51.Relevant collective-bargaining agreementsThe Employer is a member of the NationalElectrical Contractors Association and a signatory tothe agreement between NECA and Local 2. ArticleII, section5, of the agreement prohibits the Employ-er from assigningwork within the jurisdiction of theunionto employees outside the bargaining unit.Although nowhere in the agreement is the workjurisdiction of the Union specified, Local 2 arguesthat the operation of trenching equipment is specifi-cally referred to in the wage classification provisionsof the contract, and that that classification covers theoperation of the self-propelled concrete cutting sawin disputeherein.2 Locals 138, 138A, 138B, 1380 and 138D,InternationalUnion ofOperating Engineers,AFL-CIO (CafassoLathing&Plastering,Inc.),149NLRB 156 at 158, Si.5, and accompanyingtext (1964).3Nor do we place any significance in the fact that McAlister rather thanthe Employer filed the instant charge,or that McAlister may have filed thischarge on the basis of indirect evidence.That the Employer chosenot to filea charge has no relevancy to the question of whether a jurisdictional disputeexists.As for the IBEW's contention that the charge was founded onhearsay insofar as McAlister is concerned,the charge only initiates ourprocesses and in and of itself does not constitute evidence of the allegedviolation.Although the Employer is no longer a member oftheAssociatedGeneral Contractors, it remains aparty to the agreement between the AGC and Local513 of the Operating Engineers. Article IV, section4.07, of that agreement refers to the operation of self-propelled concrete saw "on paving work." ArticleXVII, dealing with job classifications and wage rate,alludes to concrete saw (self-propelled). The agree-ment does not, however, specifically cover the workin dispute here-cutting slots for detector loops.6We conclude that neither agreement is determina-tive.2.The Employer's assignment and pastpracticeFormany, years, prior to October 1974 theEmployer assigned all work with the self-propelledconcrete saw to employees represented by theOperating Engineers. This past practice, however, islargely negated by the fact that the Company nowlimits itself to the installation of street lights andtraffic signals and to repair work as opposed to theroad building and paving operations it performed inthe past.With respect to the Employer's current assignmentand preference,Welsbach's district manager, Ken-neth Sipe, testified that he decided in August 1974 toassign the disputed work to employees representedby Local 2 because he was convinced that area andnational practice favored such an assignment. Sipefurther testified that he made known his decision tobothUnions in late August and that a writtenassignment of the disputed work to Local 2 wasprepared at his direction in November. On thisrecord, it is clear that the Employer voluntarilyassigned the disputed work to Local 2, some monthsbefore the conversation between Jones and Local 2representative, Haddox, discussedsupra.According-ly,we find that the Employer's assignment favorsemployees represented by Local 2.3.Area practiceAs indicated above, the Employer's district manag-er testified that his investigation of area practicerevealed that the disputed work was generallyassigned to employees represented by Local 2. A4See, e.g.,United Steelworkersof America, AFL-CIO, and its Local No.4454(ContinentalCanCompany,Inc.), 202 NLRB 652 (1973).5N.L.RB.v.Radio and Television Broadcast EngineersUnion, Local1212,International Brotherhoodof ElectricalWorkers,AFL-CIO [ColumbiaBroadcastingSystem],364 U.S. 573, 586 (1961);InternattonalAssociation ofMachinists,Lodge No. 1743, AFL-CIO(J A. Jones ConstructionCompany),135 NLRB 1402,1411 (1962)6 Local2 makes no claim to the operation of the concrete saw for pavingor highway construction and concedes that such work belongs to theOperating Engineers. LOCAL 2, ELECTRICALWORKERS95representativeof the association to which theEmployer belongs testified that the general practicewithin the Missouri Valley Chapter of NECA is thatelectricians perform all the work of installing trafficsignals,including the use of self-propelled saws forcutting slots for detector loops. Finally, an officer ofthe area's largest outsideelectricalcontractor testi-fied that it is the practice of that contractor,consistent with general practice in the St.Louis area,that the disputed work is done by Local 2 employees.Although Local 513 adduced testimony that somearea contractors have used operating engineers to cutdetector loop slots,we find that area practice favorsassignment of the work to employees represented byLocal 2.by theOperating Engineers have no bearing on thisdispute.Thus,Local 2 notes that the outsideelectricians were not aparty to anyof these awardsand that none of the awards involved work that iscompletely comparable to the work involved here.Although we do not consider the National JointBoard awards binding on the Employer or Local 2,we do consider such awards as a factor in determin-ing the proper assignment of disputed work.Howev-er, in view of all the circumstances,including areapractice to the contrary,we fmd that the awardssubmitted in evidenceby theOperating Engineersshould not be given controlling weight herein.Conclusion4.Efficiency, competency, and economy ofoperationsCompanySupervisor Jones testified that assign-ment of the disputed work to employees representedby Local 2 allowed the Company to complete theentire job using only two or three men rather thanthe four or five employees required when the workwas assigned to the Operating Engineers.Althoughhe acknowledged that he was unable to providespecific cost figures,CompanyDistrict Manager Sipetestified that the Company believed it was moreeconomical and a better utilization of its manpowerto assign the work to Local 2.We conclude that thefactors of efficiency and economy favor assignmentof the work to employees representedby Local 2.Local 513 maintained that its apprentice programincludes training for the job while the IBEWprogram does not. Charging Party McAlister ac-knowledged,however, that he had no special trainingon the particular saw involved here. Furthermore,both Jones and' Sipe indicated their satisfaction withthe job performance of the Local 2 member whooperated the saw in accordance with the Company'sOctober assignment of the disputed work.Conse-quently,we do not find that factors of skills orcompetency favor assignment of the work to theemployees representedby either Union.5.Joint Board decisionsLocal513 contends that decisions by the NationalJoint Board favor awarding the disputed work to theOperating Engineers.In support of this contention,Local513 submitted several Joint Board awardspertaining to the operation of self-propelled concretesaws.Local 2 maintains that the awards submittedUpon considerationof all relevantfactors,weconclude thatthe Employer'semployees who arerepresentedby Local 2,IBEW,are entitled to thework in dispute.We reach this conclusion upon theEmployer's assignmentof the disputedwork to theseemployees, the fact thatthe assignment is consistentwith the areapractice,that employees represented byLocal 2 possess the requisiteskills to perform thework,and that such an assignment will result ingreater efficiencyand economyof operations. Ac-cordingly,we shall determine the dispute before usby awarding the work in.dispute at the Dorsett andMcKelveyRoads worksite in St.LouisCounty,Missouri,to those employees representedby Local 2,but not tothatUnionor its members.In conse-quence, we fmd thatLocal 513,Operating Engineers,isnot entitled by means proscribed by Section8(b)(4)(D)of the Actto force or require theEmployerto assign the disputed work to employeesrepresented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and on the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:Employeesof theWelsbach Corporation,who arerepresentedby Local2, International Brotherhood ofElectricalWorkers,AFL-CIO,are entitled to per-form the work consisting of the operation of a self-propelled concrete saw for the cutting of slots fordetector loops for actuated traffic signals at theDorsett and McKelvey Roads worksite in St. LouisCounty,Missouri.